DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species of the claimed invention:

Group I consists of claims 1- 7 and 15-20; H04L27/2665; H04L27/2688; H04L27/2695, H04L27/2657; H04L27/2678; H04L27/2665; H04L27/2695

Claims 1- 7 and 15-20 are direct to a method and apparatus (Fig(s).6 and 7) comprising:
receiving an estimated first arrival path (FAP); processing the estimated FAP; providing a rounding operation on the processed estimated FAP to generate an adjustment value for adjusting a fast Fourier transform (FFT) window; 
determining a quantization error based on the processed estimated FAP; and summing the quantization error to the processed estimated FAP.

Group II consists of claims 8-14 

Claims 8- 14 are directed to a method (Fig(s).8 and 9) H04L25/0216

receiving an estimated first arrival path (FAP); determining a weighted average of the estimated FAP; processing the weighted average of the estimated FAP; 
providing a rounding operation on the processed weighted average of the estimated FAP to generate an adjustment value for adjusting a fast Fourier transform (FFT) window; 
determining a delayed STR adjustment based on the processed weighted average of the estimated FAP in a previous time slot; and summing the delayed STR adjustment to the processed weighted average of the estimated FAP in a current time slot.

The species are independent or distinct because they contain non-obvious variations regarding system(s) executing method(s) determining a quantization error based on the processed estimated FAP; and summing the quantization error to the processed estimated FAP. (Group I)
And determining a delayed STR adjustment based on the processed weighted average of the estimated FAP in a previous time slot; and summing the delayed STR adjustment to the processed weighted average of the estimated FAP in a current time slot. (Group II)
 In addition, these species are not obvious variants of each other based on the current record.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ATIQUE AHMED/Primary Examiner, Art Unit 2413